Citation Nr: 1445172	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran requested a hearing before the Board of Veteran's Appeals Travel Board (Travel Board), and one was scheduled on August 21, 2013, in Nashville, Tennessee.  It appears from the record that the Veteran either failed to report for that hearing or cancelled it prior to that date.  Because there is no indication the Veteran attempted to reschedule the hearing since that time, the Board considers his request to be withdrawn.  

FINDING OF FACT

Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I is the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA's General Counsel has held that VCAA notice is not required for downstream issues such as increased disability rating.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for bilateral hearing loss was granted in December 2009 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The Board is also satisfied that all available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's December 2009 VA audiology evaluation report, VA treatment records dated since May 2009, and lay statements from the Veteran.  In a statement submitted in June 2013 by the Veteran's then-accredited representative, it was claimed that the Veteran's hearing loss and left shoulder disability (which is not service-connected) had increased since an October 21, 2011 VA examination.  However, there is no October 2011 examination for either hearing loss or left shoulder disability in the record.  Thus, the Board is satisfied that all relevant evidence has been obtained and that the duty-to-assist requirement under 38 U.S.C.A. § 5103A and C.F.R. § 3.159(c) was satisfied.   

The Veteran was afforded an audiology evaluation in May 2009 and the clinician suggested he was a good candidate for amplification;  he was issued hearing aids in July of that year. In December 2009 the Veteran was given a VA audiology examination.  The Veteran has not been again evaluated since that time.  The duty to assist requires VA to obtain a thorough and contemporaneous medical examination when the record does not adequately reveal the current state of the claimant's disability.  Suttmann v. Brown, 5 Vet. App. 127, 138 (1993).  In this regard, VA must provide a new examination, "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition." Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasis added); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Specifically, when a claimant is merely alleging a disagreement with an initial rating and does not claim that his disability has worsened, VA is not under any duty to provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, the Veteran, in his VA Form 9 submitted in May 2012, did not assert that he had experienced worsening symptoms since his initial evaluation, but rather that he felt his initial rating was too low.  Additionally, a review of VA treatment records does not suggest a worsening of the Veteran's hearing loss or any material change in his disability.  Further, the representative's assertion that the Veteran had described worsening symptoms of hearing loss is not supported by the record and the accuracy of his assertion is undermined by the fact that he references an examination that does not exist.  Thus, the Board finds that a new examination is not warranted in this case.  


II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's bilateral hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Here, the Veteran's service-connected hearing loss has been evaluated as non-compensably (zero percent) disabling under 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendermann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).   The evaluations assigned for hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2013), as set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See, id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure-tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the pure-tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

VA afforded the veteran a VA examination in December 2009, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
50
75
48
LEFT
30
30
60
75
49

Speech recognition scores were 98 percent correct in the right ear and of 96 percent correct in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level I hearing acuity in both ears results in a zero percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the December 2009 VA examination report does not support the assignment of a rating greater than the currently assigned zero percent.  Id.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in both ears, which results in a non-compensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period.  Consequently, the Board concludes that the criteria for rating in excess of zero percent have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss to include having to wear hearing aids and having difficulty hearing speech over the television.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of zero percent in this case.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the scheduler criteria.  In regards to hearing loss, the December 2009 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, it noted that the Veteran has the most difficulty hearing speech over the television, and also has difficulty hearing speech when he cannot see the speakers face.  Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-scheduler basis because difficulty hearing is contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-scheduler rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reports that he is presently retired.  While hearing loss may impact his ability to function occupationally on account of his difficulty understanding speech when he is unable to see the speaker and having to ask others to repeat themselves, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's hearing loss alone precludes employment.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for service-connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


